DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “displayable lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The amendment filed 07/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original New figure 5 introduces new matter in depicting the layout of the displayable lines (i.e. a stacked configuration). This is new matter as there is no disclosure nor depiction in the original disclosure describing the configuration of the displayable lines as portrayed in new figure 5. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The amendment filed 07/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The addition of the description for new figure 5 introduces new matter in depicting the layout of the displayable lines (i.e. a stacked configuration). This is new matter as there is no disclosure nor depiction previously describing the configuration of the displayable lines. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For example, claims 5 and 18 are directed toward adding discrete points to the measurement signal by convolving the measurement signal with a sinc function. While there is support for the limitation on page 11 of applicant’s spec for convolving the measurement signal with a sliding cardinal since function. There is no support in the original disclosure for convolving the measurement signal sinc function. For these reasons, the amendments to claim 5 and new claim 18 introduce new matter and a person having ordinary skill in the art would not readily recognize that the inventor had possession of the claimed invention at the time of filing.
Further regarding claim 5, there is no disclosure nor drawing describing how to convolve the measurement signal with a sliding cardinal sine function or sinc function. Furthermore, there is no disclosure nor drawing which describes how convolving the measurement signal with a sliding cardinal sine function or sinc function would add discrete points. For these reasons, a person having ordinary skill in the art would not readily recognize that the inventor had possession of the claimed invention at the time of filing. 

Claim 9 recites the limitation “each group of transducer ring grouping between 1 and n-1 transducer rings, each group of transducer rings being different from another group of transducer rings by at least one transducer ring different from the transducer rings of the other group of transducer rings, at least one transducer ring is grouped into two different groups of transducer rings”. Examiner notes that while there is support that in an instance where each group of transducer rings is between 2 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10 recite the limitation “for each emission-reception cycle of a plurality of emission-reception cycle having k iterations” in step a). It is unclear if the plurality of emission-reception cycles have k iterations or if each emission-reception cycle has k iterations. For examination purposes, it has been interpreted to mean either. 
Claims 9 and 10 recite the limitation “for each emission-reception cycle of a plurality of emission-reception cycles having k iterations, in which each iteration involves a different group of transducer rings among the k groups of transducer rings of an ultrasonic probe including n concentric transducer rings, in each iteration:”. The limitation is grammatically confusing and attempts to describe 
Claims 1, 9, and 10 recite the limitation “the k groups of transducer rings” in step a). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the iteration” in step a2). It is unclear which iteration is being referred two since each emission-reception cycle has k iterations.
Claim 1 recites the limitation “the iteration” in step a3). It is unclear which iteration is being referred two since each emission-reception cycle has k iterations.
Claims 1 and 10 recites the limitation “after each iteration….combining k most recent echographic lines generated in last k iterations into a displayable line” in step b). It is unclear if the k most recent echography clines are cumulatively added into the same displayable line or if a different displayable line is generated for each iteration.
Claims 1 and 10 recite the limitation “a displayable line” in step b). It is unclear what the displayable line is. For example, it is unclear if the displayable line comprises the k echographic lines or if the displayable line is a summation/addition of k echographic lines into a single displayable line. For examination purposes, it has been interpreted to mean either. 
Claims 1 and 10 recite the limitation “the displayable lines” in step c). Because there is only one displayable line claimed in step b), there is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 16 recite the limitation “a transducer ring” in lines 2 and 1 respectively. It is unclear if this is a specific transducer ring of the transducer rings, a new transducer ring, or referring to each of the transducer rings. For examination purposes, it has been interpreted to mean any of the above interpretations. 

Claims 3 and 16 recite the limitation “an iteration” in lines 9 and 4, respectively. It is unclear if this is a specific iteration or each of the iterations. For examination purposes, it has been interpreted to mean any iteration. 
Claims 4 and 17 recites the limitation “an iteration” in lines 2-3 and 2, respectively. It is unclear if this either of the iterations of claim 1, each iteration or a new iteration. For examination purposes, it has been interpreted to mean any iteration. 
Claims 5 and 18 recites the limitation “wherein discrete points are added to the measurement signal by convolving said measurement signal with a sinc function so that a period between the discrete points is less than the inverse of at least ten times the emission frequency”. It is unclear how the measurement signal is convolved with a sinc function and how it adds discrete points in view of the 35 U.S.C. 112(a) rejection above. For examination purposes, it has been interpreted that any convolution of the measurement signal with a sinc function would add discreet points so that a period between the discrete points is less than the inverse of at least ten times the emission frequency.  
Claims 5 and 18 recite the limitation “discrete points” in line 2 and 1 respectively. It is unclear if these are the same discrete points of claims 3 and 16 or new discrete points. For examination purposes, it has been interpreted to mean either.
Claims 5 and 18 recite the limitation “a measurement signal” in line 2. It is unclear if this is the measurement signal of claim 3 line 6, each of the measurement signals, or a new measurement signal. For examination purposes, it has been interpreted to mean any of the above interpretations.

Claim 9 recites the limitation “the transducer rings” in line 11. It is unclear if this is the transducer rings of each group or the transducer rings of the another group. For examination purposes, it has been interpreted to mean either. 
Claim 9 recites the limitation “the other group of transducer rings” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “each group of transducer ring grouping between 1 and n-1 transducer rings, each group of transducer rings being different from another group of transducer rings by at least one transducer ring different from the transducer rings of the other group of transducer rings, at least one transducer ring is grouped into two different groups of transducer rings”. It’s unclear how a group of transducer ring groupings having 1 transducer ring could also have one transducer ring grouped into two different groups of transducer rings in light of the 35 U.S.C. 112(a) rejection above. 
Claim 10 recites the limitation “an ultrasonic probe including n concentric transducer rings” in line 9. It is unclear if this is the same ultrasonic probe of lines 2-3 or a new ultrasonic probe. For examination purposes, it has been interpreted to mean either.
Claim 13 recites the limitation “the iteration” in line 2. It is unclear which iteration this is referring to. For examination purposes, it has been interpreted to mean any iteration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL  Silverman et al. (“High-Frequency Ultrasonic Imaging of the Anterior Segment Using an Annular Array Transducer”), hereinafter Silverman in view of Qiao et al. (US 20130083628 A1), hereinafter Qiao and further in view of Robinson (US 20040068188 A1).
Regarding claims 1 and 10,
Silverman teaches an echography system comprising: 
an ultrasonic probe including n concentric transducer rings (Pg. 1 Methods which discloses an annular array ultrasound transducer consisting of 5 concentric rings. Examiner notes n = 5)
a display screen (pg. 2 which discloses a labview program to control the components of the PC-based scanning system. Examiner notes the system would have a display screen for producing images)
a processor (pg. 2 which discloses a labview program to control the components of the PC-based scanning system) configured to perform an ocular echography (Pg. 1 which discloses ultrasound imaging of the eye) method using an ultrasonic probe including n transducer rings the method comprising:
for each emission-reception cycle of a plurality of emission-reception cycles (at least fig. 9 which depicts a series of images. Examiner notes each image represents a cycle) having k iterations (pg. 2 which discloses 5 (i.e. k) scans (i.e. iterations) are performed for each image (i.e. cycle)), each iteration involves exciting a different 
a1) exciting a group of transducer rings (pg. 2 which discloses 1 scan per each pulsed (i.e. excited) ring (i.e. group)) to emit ultrasonic waves at an emission frequency (Pg. 1 methods which discloses the frequency of all array elements was 40 MHz);
a2) recovering n measurement signals based on n transducer rings (Pg. 2 which discloses for each scan (i.e. iteration) echo data was recorded (i.e. recovered) on all 5 elements. Examiner notes this would necessarily recover 5 (or n) measurement signals) and receiving reflected ultrasonic waves resulting from the emission of ultrasonic waves by the excited group of transducer rings (pg. 2 which discloses for each scan (in which a group of transducer rings is excited) echo data (i.e. reflected ultrasonic waves) is recorded on all 5 elements)
combining the recovered n measurement signals to generate an echographic line wherein the echographic line represents a response of the n transducer rings to the emission of ultrasonic waves by the group of ultrasonic rings excited in the iteration (pg. 2 which discloses adding (i.e. combining) all 25 echo sequences (i.e. measurement signals). Examiner notes the 25 measurement signals comprise the n measurement signals) wherein the echographic line. 
displaying the echographic line as a displayable line (at least fig. 5(b) and corresponding disclosure or fig. 9 (b1-b7) and corresponding disclosure. Examiner 

While Silverman teaches combining all 25 echo signals to produce one echographic/displayable line, it unclear if the n measurement signals from each scan/iteration are combined in each iteration. 
Nonetheless, Qiao, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasonic imaging method using an ultrasonic probe (at least fig. 2 (2) and corresponding disclosure) including a plurality of transducer elements (at least fig. 2 (20) and corresponding disclosure) organized into n transducer elements (at least fig. 2 and corresponding disclosure. Examiner notes n = 16, the method comprising the following steps:
a) For k iterations ([0027] which discloses L round trips with each sub-array 1, 2, and 3, used for transmission and the whole array used to receive), each iteration involving a group of different transducer elements (at least fig. 2 and corresponding disclosure), during each iteration:
a1) exciting a group of transducer elements (at least fig. 2 (sub-array 1, sub-array 2 or sub-array 3) and fig. 3 (fire-1, fire-2, and fire-3) and corresponding disclosure) so that the transducer elements of said group of transducer elements emit ultrasonic waves at an emission frequency
a2) recovering n measurement signals based on the n transducer elements (at least fig. 2 (Rec-1, rec-2, or rec-3, respectively) and fig. 5 (fire-1 echo, fire-2 echo, or fire-3 echo, respectively) and corresponding disclosure), and receiving reflected ultrasonic waves (Rec-1, Rec-2 or rec. 3) resulting from the emission of ultrasonic waves by the excited group of transducer elements in the iteration (fire-1, fire-2, or fire 3);


b) Combining (at least fig. 2 and fig. 5 (25) and corresponding disclosure) k most recent echographic lines generated in last k iterations into a displayable line (Examiner notes the displayable line is a synthesis of k echographic lines (31) as seen in figs. 2 and 5. Examiner further notes the output from the synthesis unit 25 is interpreted as a displayable line in its broadest reasonable interpretation since it is sent to a display) 
c) displaying the displayable lines (at least fig. 6b and corresponding disclosure)

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they method of Silverman to include combining the n measurement signals from each iteration to provide k echographic lines and combining to produce a displayable line of k echographic lines as taught by Qiao in order to reduce the amount of processing required to combine all 25 echographic lines at one time. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Because Qiao does not disclose nor depict further cycles performed after completion of a first emission-reception cycle it is not clear if after each iteration after the completion, the system combines k most recent echographic lines generated in last k iterations into a displayable line. 
	Nonetheless, Robinson, in a similar field of endeavor involving ultrasound imaging, teaches after a first emission-reception cycle resulting in k echographic lines ([0054] which discloses an acquisition (i.e. a cycle) of a set of waveforms (echographic lines) each waveform representing a particular transmit/receive element pair) new echographic lines can be acquired and processed with previous echographic lines to produce images ([0054] which discloses a partial set of waveforms acquired may be processed with previously acquired waveforms to produce images)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Silverman, as currently modified, to include producing new image by processing new iterations with previous iterations as taught by Robinson in order to increase the frame rate (Robinson [0054]). 
	It would have been further obvious to have to a person having ordinary skill in the art to have modified the system to including combining echographic lines after each iteration in order produce an image after each iteration and further increase the frame rate. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


	Regarding claim 2,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wherein the k iterations are performed in a same order in each emission-reception cycle 

	Regarding claims 3 and 16,
	Silverman, as modified, teaches the elements of claims 1 and 10 as previously stated. Silverman further teaches wherein each measurement signal of a transducer ring corresponds to a digitized signal representing a corresponding transducer ring response to reception of the reflected ultrasound waves(pgs.2-3 which disclose digitizing the echo data from each send and receive ring pair) resulting from the emission of ultrasonic waves by the excited group of transducer rings in step a1) of an iteration (examiner notes each send and receive pair would result from emission of ultrasound waves by a group of transducer rings), the measurement signal including a chronological sequence of discrete points with which corresponding values are associated (pg. 2 discloses the measurement signals are echo sequences. Examiner notes the echo sequences would necessarily have discrete points (i.e. time points) with corresponding values associated in its broadest reasonable interpretation)
	Qiao further teaches a measurement signal being defined as a chronological sequence of discrete points (at least figs 2 and 5 depict the measurement signals as a chronological sequence of discrete points (i.e. sampling points) in its broadest reasonable interpretation) with which corresponding values (Examiner notes the discrete points have corresponding values (e.g. amplitude) as seen in figs. 2 and 5), wherein the combination of the recovered n measurement signals to generate the echographic line in step a3) of an iteration includes adding values associated with synchronous discrete points (at least fig. 2 and 5 (30) depicts the discrete points as being synchronous. Examiner notes these signals (and thus associated values) are added at summing unit 22) of said measurement signals.

	Regarding claims 4 and 17,
	Silverman, as modified, teaches the elements of claims 3 and 16 as previously stated. 
Qiao further teaches wherein the combination of measurement signals to generate the echographic line in step a3) of an iteration is restricted to a selection of discrete points (Examiner notes all discrete points of the signal are selected), selected to make a chronological offset ([0035] which discloses a time delay (i.e. chronological offset)) between the measurement signals in order to compensate for the acoustic path differences resulting from different geometries of each transducer (examiner notes the time delay would necessarily compensate for the acoustic path differences resulting from the geometry of the transducer), the synchronism (at least figs. 2 and 5 (31) and corresponding disclosure) of the discrete points taking into the account this chronological offset (at least figs. 2 and 5 (21) and corresponding disclosure)
Examiner notes in the modified system the chronological offsets applied would compensate for acoustic path differences resulting from different geometries of the transducer rings.
	
Regarding claims 6 and 19,
Silverman, as modified, teaches the elements of claims 1 and 10 as previously stated. Qiao further teaches wherein each echographic line includes a chronological sequence of discrete points associated with corresponding values (Examiner notes the signal 31 would necessarily be defined as a chronological sequence of discrete points (sampling points) with which corresponding values are associated since it is merely a summation of the measurement signals which are chronological sequences of discrete points (sampling points) with which corresponding values (e.g. amplitude) are associated)
	And wherein the combination of the k most recent echographic lines into a displayable line includes an addition of values associated with synchronous discrete points of the k most recent echographic lines (at least figs. 2 and 5. Examiner notes the echographic lines comprise synchronous 

	Regarding claim 8,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wherein the n concentric transducer rings include five transducer rings (Pg. 1 which discloses 5 concentric rings)

Regarding claims 11 and 15,
	Silverman, as modified, teaches the elements of claims 1 and 10 as previously stated. Silverman further teaches wherein the transducers are grouped into k groups (examiner notes k is 5) of transducer rings, each group of transducer rings between 1 and n-1 transducer rings (Each group consists of 1 ring), each group of transducer rings being different from another group of transducer rings by at least one transducer ring different from the transducer rings of the other group of transducer rings (Examiner notes each group is a completely different ring). 
	
Regarding claim 12,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches, wherein through each emission-reception cycle, every group of transducer rings is excited (pg. 

Regarding claim 13,
	Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman further teaches wherein only one group of transducer rings is excited in each iteration and the other groups of transducer rings are not excited in the iteration (pg. 2 which discloses 1 scan per pulsed ring. Examiner notes the other rings are not excited during the scan of the ring that is being excited).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman, Qiao, and Robinson as applied to claims 3 and 16 above, and further in view of Yagunov et al. (US 20070164761 A1), hereinafter Yagunov.
	Regarding claims 5 and 18,
	Silverman, as modified, teaches the elements of claims 3 and 16 as previously stated. Silverman fails to explicitly teach wherein discrete points are added to the measurement signal by convolving said measurement signal with a sinc function so that a period between the discrete points is less than the inverse of at least ten times the emission frequency.  
	Yagunov, in a similar field of endeavor involving signal processing, teaches adding discrete points to a measurement signal by convolving said measurement signal with a sliding cardinal sine function ([0041] which discloses during convolution, the sinc function is shifted from left to right across the input signal (i.e. measurement signal)) so that a period between the discrete points is less than the inverse of at least ten times the emission frequency ([0007] which discloses the method can convert any sampling rate (e.g. 8kHz for the input as described in the abstract)  to any sampling rate (e.g. 96kHz for the output as described in the abstract). Examiner notes the period (1/96khz) is less than the inverse of 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Silverman to include the convolution with a sinc function as taught by Yagunov in order to increase the sampling rate and prove a more accurate signal for processing. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman, Qiao, and Robinson as applied to claims 1 and 10 above, and further in view of Davis (US 4276779 A) or Sumino (US 4487073 A).
	Regarding claim 7 and 20,
	Silverman, as modified, teaches the elements of claims 1 and 10 as previously stated. Silverman further teaches wherein the transducer rings are grouped into k groups of rings (examiner notes k = 5) each grouping being 1 transducer ring. Silverman fails to explicitly teach each grouping between 2 and n-1 transducer rings. 
	Davis, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 2 (30) and corresponding disclosure. Examiner notes n = 15 in this instance) wherein the transducer rings (30) are grouped into k groups of rings (at least fig. 2 (47-49) and corresponding disclosure. Examiner notes k = 3 in this instance) each grouping between 2 and n-1 transducer rings (at least fig. 2. Examiner notes each group (47-49) comprises 5 transducer rings)
Alternatively, Sumino, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Silverman, as currently modified, to include increasing the number of rings in a group in order to set the focal depth for transmission accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Qiao, and further in view of Robinson or Silverman in view of Qiao and Randall et al. (US 8490489 B2), hereinafter Randall, and further in view of Robinson.
Regarding claim 9,
Silverman teaches a non-transitory computer-readable medium comprising program code instructions recorded thereon that when executed by a computer causes the computer to perform the following steps: (pg. 2 which discloses a labview program to control the components of the PC-based scanning system. Examiner notes the system would have a display screen for producing images)
for each emission-reception cycle of a plurality of emission-reception cycles (at least fig. 9 which depicts a series of images. Examiner notes each image represents a cycle) having k iterations (pg. 2 which discloses 5 (i.e. k) scans (i.e. iterations) are performed for each image (i.e. cycle)), in which iteration involves exciting a different 
a1) exciting a group of transducer rings (pg. 2 which discloses 1 scan per each pulsed (i.e. excited) ring (i.e. group)) to emit ultrasonic waves at an emission frequency (Pg. 1 methods which discloses the frequency of all array elements was 40 MHz);
a2) recovering n measurement signals based on n transducer rings (Pg. 2 which discloses for each scan (i.e. iteration) echo data was recorded (i.e. recovered) on all 5 elements. Examiner notes this would necessarily recover 5 (or n) measurement signals) and receiving reflected ultrasonic waves resulting from the emission of ultrasonic waves by the excited group of transducer rings (pg. 2 which discloses for each scan (in which a group of transducer rings is excited) echo data (i.e. reflected ultrasonic waves) is recorded on all 5 elements)
combining the recovered n measurement signals to generate an echographic line wherein the echographic line represents a response of the n transducer rings to the emission of ultrasonic waves by the group of ultrasonic rings excited in the iteration (pg. 2 which discloses adding (i.e. combining) all 25 echo sequences (i.e. 
displaying the echographic line as a displayable line (at least fig. 5(b) and corresponding disclosure or fig. 9 (b1-b7) and corresponding disclosure. Examiner notes the echographic lines are necessarily displayed in order to generate the corresponding images))

While Silverman teaches combining all 25 echo signals to produce one echographic/displayable line, it unclear if the n measurement signals from each scan/iteration are combined during each iteration. 
Nonetheless, Qiao further teaches an ultrasonic imaging method using an ultrasonic probe (at least fig. 2 (2) and corresponding disclosure) including a plurality of transducer elements (at least fig. 2 (20) and corresponding disclosure) organized into n transducer elements (at least fig. 2 and corresponding disclosure. Examiner notes n = 16), wherein the transducer elements are grouped into k groups of elements each group between 1 and n-1 transducer elements (at least fig. 2 and corresponding disclosure. Examiner notes each group is 8 elements and k = 3), each group of elements being differentiated from another group of transducer elements by at least one transducer element different from the transducer elements of said other groups of transducer elements (at least fig. 2 and corresponding disclosure), the groups of elements being equal to a number k (at least fig. 2 and corresponding disclosure. Examiner notes k = 3 in this instance), the method comprising the following steps:
a) For k iterations ([0027] which discloses L round trips with each sub-array 1, 2, and 3, used for transmission and the whole array used to receive), each iteration involving a group of 
a1) exciting a group of transducer elements (at least fig. 2 (sub-array 1, sub-array 2 or sub-array 3) and fig. 3 (fire-1, fire-2, and fire-3) and corresponding disclosure) so that the transducer elements of said group of transducer elements emit ultrasonic waves at an emission frequency
a2) recovering n measurement signals based on the n transducer elements (at least fig. 2 (Rec-1, rec-2, or rec-3, respectively) and fig. 5 (fire-1 echo, fire-2 echo, or fire-3 echo, respectively) and corresponding disclosure), and receiving reflected ultrasonic waves (Rec-1, Rec-2 or rec. 3) resulting from the emission of ultrasonic waves by the excited group of transducer elements in the iteration (fire-1, fire-2, or fire 3);
a3) combining the recovered n measurement signals (at least fig. 2 and fig. 5 (22, 23, and 24) and corresponding disclosure) to generate an echographic line (are least fig. 2 and fig. 5 (31) and corresponding disclosure) , wherein the echographic line (31) represents a response of the n transducer rings to the emission of ultrasonic waves by said group of ultrasonic elements (fire-1, fire-2, or fire-3 respectively).

b) Combining (at least fig. 2 and fig. 5 (25) and corresponding disclosure) k most recent echographic lines generated in last k iterations into a displayable line (Examiner notes the displayable line is a synthesis of k echographic lines (31) as seen in figs. 2 and 5. Examiner further notes the output from the synthesis unit 25 is interpreted as a displayable line in its broadest reasonable interpretation since it is sent to a display) 
c) displaying the displayable lines (at least fig. 6b and corresponding disclosure)


	

Because Qiao does not disclose nor depict further cycles performed after completion of a first emission-reception cycle it is not clear if after each iteration after the completion, the system combines k most recent echographic lines generated in last k iterations into a displayable line. 
	Nonetheless, Robinson, in a similar field of endeavor involving ultrasound imaging, teaches after a first emission-reception cycle resulting in k echographic lines ([0054] which discloses an acquisition (i.e. a cycle) of a set of waveforms (echographic lines) each waveform representing a particular transmit/receive element pair) new echographic lines can be acquired and processed with previous echographic lines to produce images ([0054] which discloses a partial set of waveforms acquired may be processed with previously acquired waveforms to produce images)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Silverman, as currently modified, to include producing new image by processing new iterations with previous iterations as taught by Robinson in order to increase the frame rate (Robinson [0054]). 
	It would have been further obvious to have to a person having ordinary skill in the art to have modified the system to including combining echographic lines after each iteration in order produce an 

Silverman fails to explicitly teach wherein at least one transducer ring is grouped into two different groups of transducer rings. 
Nonetheless, Qiao further teaches wherein at least one transducer element is grouped into two different groups of transducer elements (at least fig. 2 shows the groups fire-1 and fire-2 have shared elements and fire-2 and fire-3 also have shared elements).
Alternatively, Randall, in a similar field of endeavor involving ultrasonic control teaches wherein a group of transmit transducer elements may be transmitted simultaneously for each transmit event and further teaches wherein the transmit/received transducer elements may be used in groups that overlap (Col. 17 lines 21-47).
It would have been obvious to a person having ordinary skill in the art to have modified the system of Silverman as currently modified to include shared transducer elements between groups of transducer elements as taught by Qiao or Randall in order to enhance the signal (Qiao [0048]) and facilitate the use of lower voltages to drive the transmitter elements (Randall Col. 17 lines 37-46).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman and Qiao as applied to claim 1 above or Silverman and Qiao as applied to claim 1 above and further in view of Randall.
Regarding claim 14,
Silverman, as modified, teaches the elements of claim 1 as previously stated. Silverman fails to explicitly teach wherein 1<k<n. 
	Davis, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 2 (30) and corresponding disclosure. Examiner notes n = 15 in this instance) wherein the transducer rings (30) are grouped into k groups of rings (at least fig. 2 (47-49) and corresponding disclosure. Examiner notes k = 3 in this instance) each grouping between 2 and n-1 transducer rings (at least fig. 2. Examiner notes each group (47-49) comprises 5 transducer rings), whererin 1<k<n (Examiner notes 1 < 3 < 15).
Alternatively, Sumino, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 7 (141-148) and corresponding disclosure. Examiner notes n = 8 in this instance) wherein the transducer rings are grouped into k groups of rings (at least fig. 7 (31 and 36) and corresponding disclosure. Examiner notes k = 2 in this instance), wherein 1<k<n (Examiner notes 1 < 2 < 8)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Silverman, as currently modified, to include increasing the number of rings in a group in order to set the focal depth for transmission accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Silverman, as currently modified, further fails to explicitly teach wherein at least one transducer ring is grouped into two different groups of transducer rings. 

Alternatively, Randall, in a similar field of endeavor involving ultrasonic control teaches wherein a group of transmit transducer elements may be transmitted simultaneously for each transmit event and further teaches wherein the transmit/received transducer elements may be used in groups that overlap (Col. 17 lines 21-47).
It would have been obvious to a person having ordinary skill in the art to have modified the system of Silverman as currently modified to include shared transducer elements between groups of transducer elements as taught by Qiao or Randall in order to enhance the signal (Qiao [0048]) and facilitate the use of lower voltages to drive the transmitter elements (Randall Col. 17 lines 37-46).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 10 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 
With respect to the drawing objections, applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. For example, “applicant argues displayable lines are data, not structural details, which should not be shown in the drawings. Displayable lines cannot be shown” (REMAKRS pg. 11). Examiner respectfully disagrees in that the displayable lines are explicitly recited and described in the spec as being displayed by the display screen and therefore are capable of being shown. Furthermore, examiner notes that applicant has attempted to show the displayable lines to the drawings with new figure 5, however, examiner notes the depiction of the displayable lines in a stacked manner is considered new matter since there is no description nor depiction of this configuration in the original specification. 
sliding cardinal sine function as disclosed is the same as a cardinal sine function or a sinc function.
New 35 U.S.C. 112(b) rejections necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793                     

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793